Basi-ifokd, J.
The sole question presented on this record relates to the ruling of the trial court in excluding evidence as to the quality of the wood and that there was no implied warranty of the quality in the sale thereof upon the facts as stated. Counsel for appellant contends that the court erred in excluding the testimony offered in his behalf tending to show a breach of warranty and in directing a verdict for the respondent.
In answer to appellant’s letter of inquiry for spruce the respondent offered to sell him “our spruce pulp wood, some forty odd cords,” but stating that it would be several weeks before all of it could be delivered. This clearly implied that forty cords was all the wood respondent had of the character mentioned. There is no pretense that this wood was not the wood that was delivered. We find nothing in the correspondence constituting the contract of sale that supports the claim made on behalf of the defendant that the wood was to be of any understood quality or of any particular grade or quality. There was no offer to show that it was not pulp wood or that it was not used as such by the Rhinelander Paper Company. Counsel for appellant offered to show by the deposition of witness Braeger that the pulp wood was not merchantable, but this was in connection with its quality for use in the manufacture of pulp. This appears also by an inspection of said- deposition, which was returned as part of the record. It is worthy of observation in this connection that the respondent was not informed of the particular use to *451which this wood was to be applied by the appellant when the contract was made, and consequently its rights cannot be conclnded by the determination of the Rhinelander Paper Company as to the quality thereof. The language used in the correspondence related to the description of the wood in order to identify it, and not for the purpose of warranting its quality. 30 Am.. & Eng. Ency. of Law (2d ed.) 148.
We must hold, therefore, that there was no implied warranty that this was of any particular quality of pulp wood, and consequently that there was no reversible error in the ruling of the court upon the subject.
By the Court. — The judgment of the circuit court is affirmed.